Title: To Thomas Jefferson from William Cabell Rives, 6 November 1824
From: Rives, William Cabell
To: Jefferson, Thomas

Dear sir,Shadwell Mills,
Nov. 6th 1824.—Your invitation to Monticello, to-day, has just overtaken me on my return home, & I regret exceedingly that my state of health is such, this morning, as to prevent my gratifying the feelings I cherish towards Genl La Fayette & yourself alike, by the acceptance of it.—With sentiments of grateful & affectionate respect, I am your obt. serv.W. C Rives.